Exhibit 10.30

2007 Base Salaries for Named Executive Officers

The Compensation Committee of the Board of Directors (the “Committee”) annually
sets forth compensation levels and equity awards for the Company’s executive
officers using the following process: after reviewing the data set forth in a
compensation survey provided by Radford Surveys + Consulting, a global life
sciences and technology industry compensation consulting firm, the Committee
determines on an annual basis for each executive officer, (1) a target total
compensation package, (2) the appropriate allocation of the total compensation
package between base salary, short-term performance based compensation and
long-term equity incentive compensation, and (3) whether there should be any
changes to the compensation packages to better align our executive officers’
interests with those of our stockholders. Adjustments to the base salary of our
executive officers is determined by the Committee in February of each year, with
the adjustments becoming effective March 1st. For 2007, the Committee approved
the salaries listed below for each of the Company’s named executive officers.

 

Named Executive Officer

   Base Salary for 2007

Claes Glassell
President and Chief Executive Officer

   $ 471,818

William J. Dawson
Vice President, Finance and Chief Financial Officer

   $ 281,993

Laurence M. Corash, M.D.
Vice President, Medical Affairs and Chief Medical Officer

   $ 364,140

William M. Greenman
President, Cerus Europe

   $ 300,000

David N. Cook
Corporate Senior Vice President

   $ 335,000